                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


WANDA EVETTE DOYLE,

             Plaintiff,

                                                      CV 117-144


NANCY A. BERRYHILL,Acting
Commissioner of Social Security
Administration,

             Defendant.



                                      ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS IN PART Plaintiffs motion for attorneys' fees, (doc. no. 18), and AWARDS

attorneys' fees in the amount of$4,463.50 and expenses in the amount of$16.00.
       SO ORDERED this ___^_j^ay of_ yU6S^-n^S<-^ 2018, at Augusta, Georgia.


                                         J. RANB^ HALL,CHIEF JUDGE
                                         UNITEDfSTATES DISTRICT COURT
                                           iUUffiRN DISTRICT OF GEORGIA
